                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )         CRIM. NO. 17-000742 SOM
                              )
               Plaintiff,     )
                              )         ORDER DENYING DEFENDANT’S
          vs.                 )         MOTION FOR RECONSIDERATION
                              )         AND/OR A NEW TRIAL
MELVYN GEAR,                  )
                              )
               Defendant.     )
_____________________________ )

                   ORDER DENYING DEFENDANT’S MOTION FOR
                  RECONSIDERATION AND/OR FOR A NEW TRIAL

I.          INTRODUCTION.

            Defendant Melvyn Gear was convicted by a jury of being

an alien in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(5)(B).       That statute prohibits aliens “admitted to the

United States under a nonimmigrant visa” from possessing firearms

that have been shipped or transported in interstate or foreign

commerce.       Gear now moves for a new trial1 on the ground that the

instructions to the jury and one of the court’s in limine rulings

are inconsistent with Rehaif v. United States, 139 S. Ct. 2191

(2019), decided after the trial had concluded.       Neither the jury

instructions nor the pretrial ruling warrant a new trial, and the

court denies Gear’s motion.




            1
             Although the title of Gear’s motion is “Motion for
Reconsideration and/or a New Trial,” the only relief he requests
is a new trial. ECF No. 122, PageID # 1280. The court therefore
construes Gear’s motion as a motion for a new trial.
II.        BACKGROUND.

           Gear, an Australian citizen, bought a Lithgow .22

caliber rifle when he lived in Australia.   ECF No. 125-4, PageID

# 1397-98.   In 2013, Gear began working in the United States

under what became a series of nonimmigrant visas.   ECF No. 125-5,

PageID # 1410; ECF No. 125-11, PageID # 1471; ECF No. 125-6,

PageID # 1417.

           In August 2016, Gear’s ex-wife, who resides in

Australia, sent the Lithgow .22 caliber rifle to the residence

that Gear shared with his new wife in Kailua-Kona on the Big

Island.   See ECF No. 125-7, PageID # 1435; ECF No. 125-6, PageID

# 1421.   The rifle was delivered on August 23, 2016, and it

remained in Gear’s residence until July 18, 2017.   ECF No. 125-6,

PageID # 1421-22. At the time, Gear had an H-1B nonimmigrant visa

that he had received on January 5, 2017. See ECF No. 125-11,

PageID # 1471.

           On May 31, 2017, Australian authorities informed United

States law enforcement personnel that the rifle might have been

shipped to Gear’s residence in Hawaii.   ECF No. 125-6, PageID #

1416.   On July 18, 2017, after obtaining a warrant, four federal

agents searched Gear’s residence.    ECF No. 125-6, PageID # 1422.

One of the agents, Christopher Kobayashi, testified that Gear

initially claimed that he had thrown the rifle in a dump.   ECF

No. 125-7, PageID # 1435-36.   When the agents confronted him with


                                 2
the search warrant, however, Gear admitted that the rifle was in

the garage.    ECF No. 125-7, PageID # 1436.

            During their search, the agents also found evidence

concerning Gear’s immigration status.    Agent Kobayashi stated

that, during his initial conversation with Gear, Gear

acknowledged that “he couldn’t possess a firearm in the State of

Hawaii, because he was not a U.S. citizen.”     ECF No. 125-7,

PageID # 1434.    Gear gave Agent Kobayashi a copy of his passport.

Gear’s H-1B nonimmigrant visa was attached to a page in the

passport.    ECF No. 125-7, PageID # 1455.   The opposite page of

the passport included stamps indicating that Gear had been

admitted to the United States on January 9, 2017, on an H-1B

visa.   ECF No. 125-11, PageID # 1471.

            At trial, the parties agreed on instructions the court

should give the jury as to the elements of the crime of

possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(B).

This court instructed the jury that the Government had to prove:

(1) that Gear “knowingly possessed a Lithgow .22 rifle,” (2) that

“at some point before July 18, 2017, the Lithgow .22 rifle had

been shipped and/or transported in foreign commerce from

Australia to the United States,” and (3) that Gear was “an alien

who had been admitted into the United States under a

‘nonimmigrant visa.’”    The parties stipulated that Gear had been

admitted into the United States under a nonimmigrant visa.       ECF


                                  3
No. 125-7, PageID # 1458.    However, the Supreme Court had not yet

decided Rehaif, and the jury was not instructed that the

Government had to prove that Gear knew that he had been admitted

to the United States under a nonimmigrant visa.       On May 10, 2019,

the jury found Gear guilty of possessing a firearm in violation

of § 922(g)(5)(B).    ECF No. 108.

            On June 21, 2019, the Supreme Court issued its Rehaif

decision.   The Court examined the interaction between 18 U.S.C.

§ 922(g), which prohibits certain classes of individuals (such as

aliens admitted to the United States on nonimmigrant visas) from

possessing firearms, and 18 U.S.C. § 924(a)(2), which states that

“whoever knowingly violates” § 922(g) is subject to penalties of

up to 10 years of imprisonment.      The Court held that, for a

conviction under § 922(g), the Government had to establish both

that the defendant knowingly possessed a firearm and that the

defendant knew his or her status.        Rehaif, 139 S. Ct. at 2195-96,

2200.   As the Government now concedes, the instruction given to

the jury did not include any mention of the need to prove that

Gear knew that he had been admitted to the United States under a

nonimmigrant visa.    ECF No. 125, PageID # 1338.

            On August 7, 2019, Gear moved for a new trial. He

appears to argue that, under Rehaif, he is entitled to a new

trial for two reasons: (1) the jury instructions omitted one of

the elements of the offense, and (2) he should have been allowed


                                     4
to argue to the jury that he could not be convicted if he

possessed the rifle for an innocent purpose.   ECF No. 122, PageID

# 1280 & n.1.

III.        STANDARD UNDER RULE 33.

            Rule 33(a) of the Federal Rules of Criminal Procedure

provides: “Upon the defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so

requires.   If the case was tried without a jury, the court may

take additional testimony and enter a new judgment.”   A motion

for new trial “is directed to the discretion of the judge” and

should be granted “only in exceptional cases in which the

evidence preponderates heavily against the verdict.”    United

States v. Pimentel, 654 F.2d 538, 545 (9th Cir. 1981) (quotation

marks omitted); accord United States v. Mack, 362 F.3d 597, 600

(9th Cir. 2004) (reviewing the denial of a motion for new trial

under Rule 33(a) under an abuse of discretion standard).    A

district court’s power to grant a motion for new trial is much

broader than its power to grant a motion for judgment of

acquittal, United States v. Alston, 974 F.2d 1206, 1211 (9th Cir.

1992); a new trial may be granted when the “interest of justice

so requires.”   Fed. R. Crim. P. 33(a).




                                  5
IV.         ANALYSIS.

            A.   Compliance with Rule 33’s Time Limits.

            Rule 33(b) provides time limits for filing a motion for

new trial:

            (1) Newly Discovered Evidence. Any motion for a new
            trial grounded on newly discovered evidence must be
            filed within 3 years after the verdict or finding of
            guilty. If an appeal is pending, the court may not
            grant a motion for a new trial until the appellate
            court remands the case.

            (2) Other Grounds. Any motion for a new trial grounded
            on any reason other than newly discovered evidence must
            be filed within 14 days after the verdict or finding of
            guilty.

Gear’s motion falls under the second category.    Because Gear

filed his motion 89 days after the jury delivered its verdict, it

was untimely.

            The court may consider an untimely motion for new trial

if “the failure to file it on time was the result of excusable

neglect.”    Fed. R. Crim. P. 33 Advisory Committee Notes on 2005

Amendments; Fed. R. Crim. P. 45(b)(1)(B) (providing for an

extension “for good cause” on a party’s motion if “the party

failed to act because of excusable neglect”); see also Eberhart

v. United States, 546 U.S. 12, 19 (2005) (holding that the time

limits in Rule 33 are not jurisdictional).

            In determining whether there was excusable neglect,

this court considers: “(1) the danger of prejudice to the other

party, (2) the length of delay and its potential impact on


                                  6
judicial proceedings, (3) the reason for the delay, including

whether it was within the reasonable control of the movant, and

(4) whether the moving party’s conduct was in good faith.”

Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (citing

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507

U.S. 380, 395 (1993)).     The movant bears the burden of

establishing excusable neglect.     United States v. Nasir, 2018 WL

2247217, at *1 (D. Del. May 16, 2018); see also Lowery v.

Barcklay, 2014 WL 47349, at *9 (D. Ariz. Jan. 7, 2014).

          Trial courts often find that defendants who file

motions for new trial after an intervening change in the law

satisfy that burden.     See, e.g., United States v. Kirsch, 151 F.

Supp. 3d 311, 315 (W.D.N.Y. 2015) (“There is no dispute that a

significant intervening change in law constitutes a valid basis

to extend time[.]”); United States v. Maricle, 2010 WL 3927570,

at *3 (E.D. Ky. Oct. 4, 2010) (“In short, the significant

intervening change in the law is a valid reason for delay in

filing the postverdict motions.”).

          The Government nevertheless asserts that Rehaif cannot

justify the untimeliness of Gear’s motion because Rule 33(b)

establishes a 14-day time limit, and Gear did not file his motion

for a new trial until 47 days after Rehaif.     See ECF No. 125,

PageID # 1342.   An extension based on an intervening change in

the law, however, might not be “limited to 14 days from the date


                                   7
of issuance.”   See Kirsch, 161 F. Supp. 3d at 315.    A court might

instead need to apply the four Pioneer considerations to the

specific facts before it.   See id.   Here, three out of the four

factors either favor Gear or are, at best, neutral.      As to the

first two factors, the prejudice to the Government and the impact

on judicial proceedings appears to be minimal.   Gear’s motion for

a new trial caused only a short delay in his sentencing, and

there are no other outstanding issues in this case.

           The Government contends that it will suffer prejudice

from Gear’s untimely motion because its lead attorney’s schedule

between late August 2019 and April 2020 may prevent him from

participating in a potential retrial.2   According to the

Government, if Gear had filed his motion earlier, a new trial

could have been scheduled before late August.    See ECF No. 125,

PageID # 1343-44; ECF No. 125-12, PageID # 1472-73.

           As an initial matter, Gear’s trial lasted only four

days.   Because the length of a retrial would be similar, it

should be possible to schedule a new trial on a date that

accommodates the Government attorney’s schedule.      More



           2
            The Government’s lead attorney maintains that he is
currently preparing for a complex trial that is scheduled for
October 1, 2019. He is also participating in cases that are
scheduled for trial on December 10, 2019, January 13, 2020, and
February 3, 2020. Finally, an additional trial may be
rescheduled for November 2019, although defense counsel would
prefer to schedule that trial for 2020. ECF No. 125-12, PageID
# 1472-73.

                                 8
significantly, the Supreme Court decided Rehaif on June 21, 2019.

Even if Gear had filed his motion within 14 days (i.e., by July

5, 2019), as the Government contends he should have, see ECF No.

125, PageID # 1344-45, Gear’s reply brief in support of his

motion would not have been filed until August 2.    Thus, even if

Gear had filed this motion on July 5, it is unlikely that a new

trial could have been scheduled before late August.

Consequently, any prejudice suffered by the Government is a

result of the timing of Rehaif, not of Gear’s failure to move for

a new trial immediately after that decision.

           The fourth factor also favors Gear.   There is no

evidence that Gear acted in bad faith by intentionally delaying

his motion.    According to Gear, he filed his motion for a new

trial as soon as his attorney discovered Rehaif.    ECF No. 128,

PageID # 1505.    This court is not persuaded by the Government’s

suggestion that Gear may not be acting in good faith.    The

Government says that, but for Gear’s stipulation that he was in

the United States under an nonimmigrant visa, the Government

would have introduced additional testimony that would have

demonstrated that Gear knew that he had entered on a nonimmigrant

visa.   There is no evidence that Gear stipulated to avoid that

testimony.    Gear could not have predicted that the witnesses

would have testified to his knowledge.    Moreover, to the extent

an examination of bad faith is relevant to the Pioneer analysis,


                                  9
the bad faith appears to relate to a delay in seeking a new

trial, not to alleged bad faith during trial.

          That leaves only the third Pioneer factor: the reason

for Gear’s delay.    Gear’s counsel explained that he did not file

this motion until August 7, 2019, because he did not learn about

Rehaif until that date.    He asserts that because Rehaif was

decided well after the jury rendered its verdict, he had no

reason to conduct research that would have led him to discover

Rehaif earlier.   ECF No. 128, PageID # 1505.

          While that explanation might be insufficient if Gear’s

attorney had failed to discover an intervening change in the law

for years, a delay of 47 days after a Supreme Court decision that

issued after trial concluded could conceivably constitute

excusable neglect.    See Kirsch, 161 F. Supp. 3d at 317 (defendant

who filed motion for new trial 37 days after intervening Supreme

Court decision established excusable neglect); United States v.

Sprouse, 2011 WL 2414322, at *3-4 (W.D.N.C. June 10, 2011) (delay

excusable even though trial court sua sponte raised significance

of Supreme Court decision five weeks after it was issued), rev’d

on other grounds, 517 F. App’x 199 (4th Cir. 2013).    This court,

however, need not decide that issue, because even if Gear

establishes excusable neglect, his motion fails, as discussed

below.




                                 10
           B.    The Failure to Instruct the Jury that Gear’s
                 Knowledge of His Nonimmigrant Status was an
                 Element of the Crime was Harmless.

           Gear argues that he is entitled to a new trial because

the jury was not instructed that the Government had to prove

beyond a reasonable doubt that he knew he had been admitted to

the United States on a nonimmigrant visa.      ECF No. 122 at 1279-

80.   The Government concedes that, after Rehaif, the jury

instructions were incomplete, ECF No. 125, PageID # 1338, but

argues that any error was harmless.      ECF No. 125, PageID # 1347.

This court agrees.

           The harmless and plain error standards set forth in

Rule 52 of the Federal Rules of Criminal Procedure apply to new

trial motions.    See United States v. Santiago, 2019 WL 4040323,

at *1 (N.D. Cal. Aug. 27, 2019).      Under the harmless error

standard in Rule 52(a), even if a defendant preserves an argument

by objecting, “[a]ny error, defect, irregularity, or variance

that does not affect substantial rights must be disregarded.”       If

a defendant fails to preserve an argument, the court reviews for

plain error under Rule 52(b).    “The plain-error standard applies

even if, as is the case here, there were no legal grounds for

challenging the instructions at the time they were given, but

such legal grounds have since arisen due to a new rule of law

arising between the time of conviction and the time of appeal.”

United States v. Pelisamen, 641 F.3d 399, 404 (9th Cir. 2011).


                                 11
           Gear understandably did not expressly preserve any

claim that the jury instructions should have stated that his

knowledge of his immigration status was an element of the

offense.   A defendant ordinarily must inform the court of the

action the party wishes the court to take “when the court’s

ruling or order is made or sought” to preserve a claim of error.

Fed. R. Crim. P. 51(b).   Although Gear raised the possibility

that the Government had to prove that he knew that he entered the

United States on a nonimmigrant visa in his trial memorandum and

his opposition to the Government’s first motion in limine, see

ECF Nos. 61 and 80, he neither objected to the jury instruction

setting forth the elements of the offense nor proposed an

alternate jury instruction.   ECF No. 125-1, Page ID # 1365-66,

1369.   It therefore appears that this court should review for

plain error.   Fed. R. Crim. P. 51(b);   Fed. R. Crim. P. 52(b).

            The Government contends that Gear’s approval of the

proposed jury instructions renders plain error review

unavailable.   ECF No. 125, Page ID # 1346-47.   Waiver, which

precludes plain error review, is the “intentional relinquishment

of a known right.”   United States v. Olano, 507 U.S. 725, 733

(1993) (quotations omitted); accord United States v. Kaplan 836

F.3d 1199, 1216 (9th Cir. 2016) (a criminal defendant “waives a

right when it is intentionally relinquished or abandoned”).

Rehaif was not decided until the trial in this matter had


                                12
concluded.    Accordingly, Gear could not have intentionally

relinquished any objections to the jury instructions on the

ground that they failed to comply with Rehaif.

          This court need not decide whether harmless error or

plain error applies here.    Under either standard, Gear’s

substantial rights must have been affected.     This court applies

the harmless error standard, which is more favorable to Gear in

that it places on the Government the burden of establishing that

Gear’s substantial rights were not affected.3    United States v.

Endicott, 869 F.2d 452, 454 (9th Cir. 1989).    The omission of an

element from a verdict form is harmless if “it appears beyond a

reasonable doubt that the error complained of did not contribute

to the verdict obtained.”    Neder v. United States, 527 U.S. 1, 15

(1999).

          In Neder, the Supreme Court held that “where a

reviewing court concludes beyond a reasonable doubt that the

omitted element was uncontested and supported by overwhelming

evidence, such that the jury verdict would have been the same

          3
            Under the plain error standard, “[i]t is the
defendant rather than the Government who bears the burden with
respect to prejudice.” United States v. Olano, 507 U.S. 725, 734
(1993). The Second Circuit has suggested that this is not always
the case. See United States v. Viola, 35 F.3d 37, 42 (2d Cir.
1994) (holding that the burden shifts to the Government when a
error was not apparent until after an intervening Supreme Court
decision), abrogated on other grounds by Salinas v. United
States, 522 U.S. 52 (1997). The Ninth Circuit has not joined the
Second Circuit. See Pelisamen, 641 F.3d at 404-05 (questioning
whether Viola remains good law but not deciding the issue).

                                 13
absent the error, the erroneous instruction is properly found to

be harmless.”    527 U.S. at 17.     If the omitted element is

contested and the defendant submits contrary evidence, a court

should ask “whether the record contains evidence that could

rationally lead to a contrary finding with respect to the omitted

element.   If the answer to that question is ‘no,’ holding the

error harmless does not reflect a denigration of the

constitutional rights involved.”          Id. at 19 (quotations and

brackets omitted).     In Neder, for instance, the jury instructions

did not inform the jury that materiality was an element of a tax

fraud conviction.     Id. at 6-8.    That error was harmless because

uncontested evidence showed that the defendant had failed to

report over $5 million in income, and that misstatement was

obviously material.     Id. at 17.

           Similarly, here, the omitted element (that Gear knew

that he had entered the United States on a nonimmigrant visa) was

supported by overwhelming evidence.         As an initial matter, there

is no dispute that Gear entered the United States on an H-1B visa

or that an H-1B visa is a nonimmigrant visa.          See ECF No. 125-6,

PageID # 1416.

           As this court reads the applicable law, the Government

needed to establish that Gear knew that he possessed an H-1B visa

(a question of fact), not that Gear knew that an H-1B visa was a

nonimmigrant visa (a question of law).         The distinction between


                                     14
proving knowledge of what kind of visa Gear had and knowledge

that the visa is in the category of “nonimmigrant visas” is a

distinction this court makes here.

            Rehaif held that the Government had to prove that a

defendant knew that he or she was a member of the class of

persons prohibited from possessing firearms under one of

§ 922(g)’s subsections.        139 S. Ct. at 2195-96, 2200.   Depending

on the subsection at issue, the Government may have to prove that

a defendant knew certain matters of law.        For instance, Rehaif

addressed § 922(g)(5)(A), which prohibits aliens who are

“illegally or unlawfully in the United States” from possessing

firearms.        Because membership in that group is defined by an

illegal act, Rehaif suggested that the Government had to prove

that a defendant knew that he was in this country illegally to

know that he could not a possess firearm under subsection

(g)(5)(A).        See 139 S. Ct. at 2198.   It does not follow that the

Government had to prove in the present case that Gear knew his H-

1B visa was categorized as a “nonimmigrant visa.”

            After the briefing on this motion closed, the Sixth

Circuit applied Rehaif to 18 U.S.C. § 922(g)(3) and held that,

under that subsection, the Government had to prove that a

defendant knew certain matters of law to establish guilt.4

             4
             This court opted not to ask the parties for
supplemental briefing addressing Bowens because the case is not
binding on this court and is distinguishable.

                                     15
United States v. Bowens, --- F.3d ----, 2019 WL 4309677, at *6

(6th Cir. 2019).   Section 922(g)(3) prohibits “unlawful users” of

a controlled substance from possessing firearms.   The Sixth

Circuit held that, to prove that a defendant knew that his use of

a controlled substance was “unlawful,” the Government had to

establish that the defendant had “some knowledge of federal drug

law.”   Bowens, 2019 WL 4309677, at *6.

           Even if Bowens was correctly decided, its rationale

does not suggest that Gear is entitled to a new trial.   Section

922(g)(5)(B), the “nonimmigrant visa” provision Gear was

convicted under, is unlike either § 922(g)(3) (the unlawful user

provision in issue in Bowens) or § 922(g)(5)(A) (the unlawful

presence provision in issue in Rehaif).    Section 922(g)(5)(B)

does not define the relevant class of persons as individuals

acting “unlawfully.”   Instead, § 922(g)(5)(B) prohibits persons

who “have been admitted to the United States under a nonimmigrant

visa (as that term is defined in . . . 8 U.S.C. § 1101(a)(26))”

from owning a firearm.   For purposes of § 922(g)(5)(B), a

defendant only needs to know the nature of the visa under which

he entered the United States, not that the visa falls within a

category of visas called “nonimmigrant visas.”

           In that regard, § 922(g)(5)(B) is similar to the

regulation at issue in United States v. International Minerals

and Chemical Corp., 402 U.S. 558 (1971).   That regulation made it


                                16
a crime to knowingly ship “hazardous materials subject to the

regulations in this chapter” in interstate commerce without

describing the material on a shipping paper.     Id. at 559.   The

Court held that Congress used the phrase “subject to the

regulations in this chapter” as a “shorthand designation for

specific acts or omissions which violate the Act.”      Id. at 562.

The Government had to prove that the defendant knew that he or

she had shipped a hazardous material, such as sulfuric acid, but

not that he or she knew that sulfuric acid was “subject to the

regulations in this chapter.”   Id. at 562-64.    The Court

explained that its interpretation was not unfair to defendants,

because the regulation addressed dangerous items that were

obviously subject to regulation.     Id. at 564-65.   Under those

circumstances, “the probability of regulation is so great that

anyone who is aware he is in possession of [hazardous materials]

must be presumed to be aware of the regulation.”      Id. at 565.

          That reasoning applies to § 922(g)(5)(B).     Firearms are

dangerous weapons, and aliens should be aware that their ability

to possess such weapons will be restricted.5     Once an alien knows

that he or she possesses a limited visa, such as an H-1B visa,

there is no unfairness in applying § 922(g)(5)(B) to him.      This

court construes § 922(g)(5)(B)’s requirement that a defendant

          5
             Indeed, Gear told Agent Kobayashi that “he couldn’t
possess a firearm in the State of Hawaii, because he was not a
U.S. citizen.” ECF No. 125-7, PageID # 1434.

                                17
know that he entered the United States on “a nonimmigrant visa as

that term is defined in . . . 8 U.S.C. § 1101(a)(26))” as a

“shorthand reference” to the types of visas, such as H-1B visas,

that fall under that definition.      Int’l Minerals, 402 U.S. at

562.   To prove that Gear knew he was a member of the relevant

class of persons, it suffices for the Government to prove that he

knew that he had entered the United States on an H-1B visa.         See

id.

           A contrary interpretation would effectively nullify

§ 922(g)(5)(B).   Most lawyers and judges who are not immigration

specialists would be unable to list, without research, all of the

visas that fall under the definition set forth in 8 U.S.C.

§ 1101(a)(26).    It is even less likely that the Government could

prove beyond a reasonable doubt that a defendant possessed such

knowledge.   The Government will rarely have a defendant’s

statement that he knows the statutory definition of “nonimmigrant

visa” or knows that his visa falls under that definition, and it

is hard to imagine what other method of proof would be available

to the Government.   Consequently, an interpretation of

§ 922(g)(5)(B) that required the Government to prove that a

defendant knew that his or her visa fell within the statutory

definition of “nonimmigrant visa” would render it virtually

impossible to obtain a conviction under that statute.     This court




                                 18
assumes that Congress did not enact an unenforceable criminal

statute.

           At trial, the Government needed to prove that Gear knew

that he had entered the United States on an H-1B visa.    The

evidence established that element beyond a reasonable doubt.

Agent Kobayashi testified that Gear personally provided him with

a copy of his passport.   ECF No. 125-7, PageID # 1454-55.    That

passport had a copy of Gear’s H–1B visa attached.   ECF No. 125-7,

PageID # 1455; ECF No. 125-11, PageID # 1471.   The passport also

contained a stamp demonstrating that Gear entered the United

States on January 9, 2017, and the stamp indicated that Gear

entered on an “H1B” visa.   ECF No. 125-11, PageID # 1471.

Finally, Agent Kobayashi testified that Gear would have had to

“go into an embassy or a consulate to obtain the visa.”     ECF No.

125-7, PageID # 1457.   In short, the record established that Gear

personally obtained the H-1B visa, personally used that visa to

enter the United States, and received a stamp indicating that he

used that visa to enter the United States.   No reasonable juror

could have doubted that Gear knew that he had entered the United

States on an H-1B visa.   The evidence supporting the omitted

element was overwhelming.

           Nor has Gear pointed to any contrary evidence.    In

moving for a new trial, Gear identifies no evidence demonstrating

that he was unaware that he had entered the United States on an


                                19
H-1B visa.        See ECF No. 122, PageID # 1280; ECF No. 128, PageID #

1506.     As a result, “the erroneous instruction is properly found

harmless” because “the jury verdict would have been the same”

even if the jury had been instructed that Gear’s knowledge of his

immigration status was an element of the offense.        Neder, 517

U.S. at 16.

             C.      Rehaif does not Permit Gear To Raise an “Innocent
                     Possession” Defense.

             Gear also appears to argue that this court’s ruling on

the Government’s first motion in limine is inconsistent with

Rehaif.     See ECF No. 125, PageID # 1280 n.1.    In that motion, the

Government asked this court to prohibit Gear from arguing that

his possession of the rifle was excused because he had not asked

his wife to send it to him.       ECF No. 52-1, PageID # 592.   This

court granted the motion and prohibited Gear from arguing that

his possession of the rifle was excused as being “for an innocent

purpose or for a transitory or fleeting time period.” ECF No. 87.

This court clarified, however, that its ruling did not “relieve

the Government of its burden of proving the defendant knowingly

possessed a firearm.”       ECF No. 87.

             Rehaif does not affect that decision.    In Rehaif, the

Supreme Court held that the requirement that the defendant acted

“knowingly” applies to each element of § 922(g).       139 S. Ct. at

2195-96.     An “innocent possession” defense applies only if the



                                     20
required mens rea is raised from “knowingly” to “willfully.”

United States v. Johnson, 459 F.3d 990, 996 (9th Cir. 2006).

           In Johnson, for instance, the defendant, a felon

prohibited from possessing a firearm, admitted that he had

knowingly possessed a gun.     459 F.3d at 992.    He nevertheless

argued that he could not be convicted under § 922(g) because he

had found the gun near a school, had only possessed it for a

short time, and had as “his only intention” turning it over to

the police.   459 F.3d at 992-94.      The Ninth Circuit rejected the

proposed defense as inconsistent with the mens rea of “knowingly”

imposed by the statute.     459 F.3d at 996.   The court explained

that “only the ‘willfully’ mens rea invites inquiry into whether

the defendant had a bad motive or intent.”        Id.

           This court prohibited Gear from arguing that, even if

he knowingly possessed the rifle, the jury could acquit him if it

found that he had not asked his wife to send him the gun and had

therefore possessed it “for an innocent purpose.”       See ECF No.

87.   That argument would only provide Gear a defense if § 922(g)

required the Government to prove that Gear acted wilfully.

Johnson, 459 F.3d at 996.     Section 922(g) contains no such

requirement, and Rehaif does not suggest otherwise.

           Gear seems to be contending that Rehaif permits an

innocent possession defense because it held that “the Government

must prove that [he] knew of his status as a person barred from


                                  21
possessing a firearm[.]”    ECF No. 122, PageID # 1280 n.1.      That

argument misapprehends the “innocent possession” defense, as

discussed earlier.

            It also misstates the holding of Rehaif.    The Supreme

Court held that the Government must prove that “the defendant

knew he violated the material elements of § 922(g).”       Rehaif, 139

S. Ct. at 2196.    Those elements include (1) “a status element,”

in this case, being admitted to the United States on a

nonimmigrant visa, (2) “a possession element,” and (3) “a firearm

element.”    Id. at 2195-96.   Thus, to convict Gear, the Government

had to prove that Gear knew that he had been admitted to the

United States on an H-1B nonimmigrant visa, and that he knew that

he possessed a firearm.    See id.     It did not have to prove that

he knew that he could not possess a firearm.       See United States

v. Phyfier, 2019 WL 3546721, at *4 (M.D. Ala. Aug. 5, 2019) (“In

short, Rehaif does not require that the defendant knew he was

prohibited from possessing a firearm.”).

            Indeed, in Rehaif, the Supreme Court made it clear that

it was not abrogating the “well-known maxim that ‘ignorance of

the law’ . . . is no excuse.”    139 S. Ct. at 2198.    Gear’s

argument runs afoul of that maxim; he contends that the

Government had to prove that he knew the legal significance of

his actions, i.e., that he knew he was legally barred from




                                  22
possessing a firearm.      ECF No. 122, PageID # 1280 n.1.         Nothing

in Rehaif supports that result.

            In sum, Rehaif does not support Gear’s proposed

“innocent possession” defense.        This court’s rejection of that

defense does not provide a basis for a new trial.

V.          CONCLUSION.

            Gear’s motion for a new trial is DENIED.

            IT IS SO ORDERED.

            DATED: Honolulu, September 13, 2019.



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




United States v. Gear, Crim. No. 17-00742 SOM; ORDER DENYING DEFENDANT’S
MOTION FOR RECONSIDERATION AND/OR A NEW TRIAL.




                                     23
